Citation Nr: 9915998	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  99-04 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1961 to September 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran currently has hearing loss disability within 
the meaning of VA regulations.  

3.  Service medical records do not show chronic hearing loss 
in service.  

4.  Current medical evidence fails to link the veteran's 
hearing loss to noise exposure or any other incident of 
active military service.    


CONCLUSION OF LAW

The veteran did not incur bilateral hearing loss during 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.385 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

The veteran's service record shows a military occupational 
specialty of medical specialist.  

The reports of the veteran's pre-induction examination in 
October 1960 and the induction examination in September 1961 
did not include results of audiometric tests.  In each 
report, whispered voice hearing was recorded as 15/15 
bilaterally.  Both reports were negative for physical 
abnormality of the ears.  On the report of medical history 
accompanying the induction examination, the veteran indicated 
that he had had the mumps, whooping cough, and eye trouble.  
He did not report any history of ear trouble.  

A Physical Profile dated in March 1962 indicated the issuance 
of a permanent H-3 profile for bilateral deafness.  The 
veteran's assignment limitations included no exposure to loud 
noises or duty requiring acute hearing.  According to service 
medical records, the veteran presented in May 1962 with a 
sore throat, cough, and rhinorrhea for three days.  The 
impression was upper respiratory infection with possible 
secondary bacterial invasion.  In February 1963, the veteran 
received treatment for nasal congestion.  The notes also 
showed an impression of bilateral partial deafness, for which 
an ear, nose, and throat consultation was ordered.  An 
audiogram performed in conjunction with the February 1963 
consultation revealed pure tone thresholds, in decibels (dB) 
(converted to ISO units) as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
55
-----
70
LEFT
30
40
60
-----
60

A clinical record dated in March 1963 revealed speech 
discrimination scores of 90 percent on the right and 88 
percent on the left.  

The report of the July 1963 separation examination was 
negative for physical abnormality of the ears.  Audiometric 
testing showed pure tone thresholds, in dB (converted to ISO 
units) as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
-----
20
LEFT
25
20
15
-----
20

On the accompanying report of medical history, the veteran 
reported having ear, nose, or throat trouble, in addition to 
disorders previously reported.  Typed notes by the examiner 
indicated the presence of moderate high frequency hearing 
loss and stated that the veteran had been advised about 
earplugs.  

In November 1997, the veteran presented at the Ear, Nose, and 
Throat Clinic of Springfield for evaluation of hearing 
acuity.  He had hearing loss since service.  It had been a 
slowly progressing problem.  He had two sets of hearing aids 
that had not provided as much benefit as he had hoped.  
Physical examination of the ears was normal.  
Audiometrically, there was bilateral symmetrical moderately 
profound to profound sloping neurosensory hearing loss.  It 
was noted that the veteran should do very well with 
appropriately fitted hearing aids.  

In June 1998, the veteran underwent a hearing evaluation at a 
VA medical facility.  Testing showed pure tone thresholds, in 
dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
75
85
95
LEFT
35
55
75
90
90

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and 68 percent in the left ear.  The 
impression was bilateral moderate to profound sensorineural 
hearing loss with poor word recognition.  Hearing aids were 
prescribed.  

The veteran underwent a VA audiometric examination in 
September 1998.  He reported difficulty hearing at high 
frequencies and understanding conversational speech.  He 
related that he had hearing aids fitted in 1961.  The veteran 
indicated that he was exposed to weapons during basic 
training.  He denied any other history of noise exposure 
before, during, or after service.  The audiogram revealed 
pure tone thresholds, in dB, as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
35
55
80
95
100
82.5
LEFT
30
55
80
95
95
81.25

Speech audiometry revealed speech recognition ability of 24 
percent in the right ear and of 28 percent in the left ear.  
The examiner summarized the examination as revealing 
bilateral, symmetric, mild to profound sensorineural hearing 
loss with poor word recognition scores bilaterally.  He 
commented that immittence measurements showed normal middle 
ear function bilaterally.  Although the audiometric results 
were essentially unchanged from the June 1998 evaluation, the 
word recognition scores were significantly poorer.  The 
intensity levels used during the current word recognition 
assessment were lower than during the prior evaluation.  The 
examiner was not able to discern a reason for this 
discrepancy.  

Also in September 1998, the veteran was afforded a VA 
otological examination.  He was in basic training in service 
for eight weeks.  He was then diagnosed as having a severe 
hearing loss.  He stated that he really was not exposed to 
much noise in basic training.  The veteran denied any other 
ear problems.  He also denied any post-service noise 
exposure.  Physical examination of the ear was negative.  The 
examiner reviewed the results of the audiometric testing.  
The diagnosis was severe hearing loss.  He commented that, 
based on the veteran's history, he doubted that the hearing 
loss was related to military service.  He felt it was 
unlikely that such severe hearing loss would result from 
brief exposure to small arms fire in basic training.  It was 
the examiner's impression that the hearing loss was most 
likely the result of either some viral infection the veteran 
had as a child or from some congenital defect.   

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1112(a)(1), 1133; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic disease of the 
nervous system, such as sensorineural hearing loss).

Audiometric testing measures threshold hearing levels, in dB, 
over a range of frequencies, in Hz.  The threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 158 (1993).  Impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Section 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service.  Hensley, 5 Vet. App. at 160.  That is, service 
connection may be in order if the evidence sufficiently 
demonstrates a relationship between the current hearing loss 
disability and service. Id. (citing Godfrey v. Derwinski, 2 
Vet. App. 352 (1992)).  

Initially, the Board notes that the audiological testing 
performed during the July 1963 separation examination does 
not reveal hearing loss disability within the meaning of VA 
regulations at the time of the veteran's separation from 
service.  Moreover, there is no audiological evidence of 
record dated within the year after the veteran's separation.  
Therefore, any sensorineural hearing loss shown may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

Current medical evidence shows that the veteran now has 
bilateral hearing loss disability within the meaning of 
38 C.F.R. § 3.385.  However, the Board finds that the 
preponderance of the evidence is against service connection 
for bilateral hearing loss.   

Despite the absence of audiometric data, the Board assumes 
that the veteran's hearing at entrance into service was 
normal, as shown by whispered voice hearing tests.  A 
February 1963 audiogram revealed hearing outside the range of 
normal at all tested frequencies bilaterally.  The Board 
notes that, at that time, the veteran was being treated for 
nasal congestion.  Five months later, during the July 1963 
separation examination, pure tone thresholds were 25 dB 
bilaterally, only slightly outside the normal range, at 500 
Hz and 8000 Hz only.  Hearing at all other frequencies was 
within normal limits bilaterally.  Given that the veteran had 
essentially normal hearing five months later, the Board 
cannot conclude that the results of the February 1963 
audiogram represent isolated findings rather than chronic 
hearing loss.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-95.  

The veteran has reported during private and VA audiological 
evaluations that he has had progressive hearing loss since 
service.  However, as indicated above, service medical 
records show essentially normal hearing at separation from 
service.  Moreover, he has submitted no medical evidence of 
hearing loss prior to November 1997.     
 
Finally, the Board observes that the medical evidence fails 
to supply a link between the veteran's current hearing loss 
and service.  Specifically, the Board points to the September 
1998 VA examination in which the veteran indicated that he 
had been exposed to weapons fire in basic training.  The VA 
examiner doubted that the veteran's severe hearing loss would 
result from brief exposure to small arms fire and suggested 
that the hearing loss was viral or congenital in origin.  The 
report of the private audiological evaluation recites only 
the veteran's report of hearing loss since service.       

In conclusion, when reviewing the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.385.  If the veteran wishes to pursue this claim, he should 
submit additional evidence showing chronic hearing loss in 
service, continuity of hearing loss after service, or medical 
evidence that specifically provides a relationship between 
the current hearing loss and service.  Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

